992 F.2d 1223
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Robert H. KETCHUM, a pseudonym for Kent C. Norman, Plaintiff-Appellant,v.Richard R. THORNBURGH, Attorney General of the UnitedStates;  United States Department of Justice,Defendants-Appellees.
No. 91-1205.
United States Court of Appeals, Tenth Circuit.
April 22, 1993.

Before SEYMOUR, ANDERSON, and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
STEPHEN H. ANDERSON, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


2
Robert H. Ketchum (a pseudonym for Kent C. Norman) appeals the dismissal of his action brought against the Attorney General of the United States and the Department of Justice.


3
We have carefully reviewed the file in this case and conclude that, substantially for the reasons stated by the district court in its order of May 21, 1991, Mr. Ketchum's argument on appeal lacks any arguable basis in law.   Accordingly, the judgment of the district court is AFFIRMED.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3